NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
EARL THOMPSON,
C'laimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon.den,t-Appellee.
2011-7064
Appea1 from the United States Court of Appea1s for
VeteranS ClaimS in case no. 09-1026, Chief Judge BruCe
E. Kas0ld.
ON MOTION
ORDER
Earl Thompson moves for a 60-day extension of time,
until October 14, 2011, to file his reply brief.
Upon consideration thereof
IT ls ORDERED THAT:

THOMPSON v. DvA 2
The motion is granted
FoR THE COURT
 1 8  /S/ Jan H0rba1__\[
Date J an H0rba1y
C1erk
ccc Kenneth M. Carpenter, Esq. pugh
` U.S. COUBT LS FOR
E11zabeth M. H0sf0rd, Esq. ms FEDS§`FiP3§I;\:UlT
321 me 1 3 2011
.lANHORBAl.Y
CLEH(